         Case 1:19-cr-00867-PAC Document 20 Filed 03/31/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     March 31, 2020

BY ECF
The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl St.
New York, NY 10007

       Re:     United States v. Chandler, 19 Cr. 867 (PAC)

Dear Judge Crotty:

        The Government submits this letter to respectfully apprise the Court of developments
relating to the temporary release of the defendant from pretrial detention. Earlier today, the Court
ordered that the defendant be temporarily released, pursuant to 18 U.S.C. § 3142(i), subject to the
following conditions, among others:

       (2) Chandler shall be placed under 24-hour home incarceration to be enforced by
       location monitoring technology to be determined by Pretrial Services. The
       Defendant may only leave his residence for necessary medical services. All other
       leave from the residence must be submitted through defense counsel for the court’s
       approval.

       ...

       (4) The Defendant shall not be released until all conditions are met, including the
       availability of location monitoring equipment.

(Doc. No. 19.) Following the Court’s Order, the Government began conducting co-signer
interviews, conferred with Pretrial Services regarding the availability of location monitoring
equipment, and requested that the United States Marshals produce the defendant tomorrow, so the
defendant can sign his bond, be fitted with an ankle bracelet, and be released.

         The Government has now been advised by the United States Marshals that the defendant
is part of a housing unit at the Metropolitan Correctional Center (“MCC”) that is under quarantine
until April 11, 2020 due to potential COVID-19 exposure, and that the Marshals therefore will not
produce him to the courthouse until April 12, 2020 at the earliest. With respect to the signing of
the bond, the Government understands that there are remote signing procedures that will allow the
          Case 1:19-cr-00867-PAC Document 20 Filed 03/31/20 Page 2 of 2
                                                                                            Page 2


defendant to sign, even if he is not permitted in the courthouse. The Government consents to the
defendant signing the bond through those procedures.

       However, with respect to location monitoring equipment, Pretrial Services has advised that
they will not fit the defendant with an ankle bracelet if the defendant is under quarantine and not
produced by the Marshals. Accordingly, this condition of the defendant’s temporary release will
not be met until April 12, 2020 at the earliest.

        The Government has raised this issue with defense counsel and understands that the
defense will seek to modify the release conditions so that the defendant will be released without
an ankle bracelet, so long as the defendant periodically checks in with Pretrial Services by
FaceTime, with the understanding that location monitoring will be implemented at a later date.
The Government strongly objects to such a proposal, and it is not consistent with the Court’s Order,
which makes clear that immediately-enforceable 24-hour home incarceration must be in place
upon the defendant’s release. Periodic FaceTime calls with Pretrial Services will not ensure that
the defendant is incarcerated in his home at all times; indeed, they do not ensure that the defendant
is at his home at any time other than during the call itself. For all the reasons set forth in the
Government’s opposition to the defendant’s bail application (Doc. No. 17), the defendant’s release
under those circumstances would put the community and others in grave danger.

        Absent other direction from the Court, the Government will produce the defendant for
release on April 12, 2020, which is the earliest possible time all the conditions set forth in the
Court’s Order can be satisfied.


                                                Respectfully submitted,

                                                GEOFFREY S. BERMAN
                                                United States Attorney for the
                                                Southern District of New York



                                          by:       /s/ Jun Xiang
                                                Jun Xiang
                                                Michael D. Longyear
                                                Assistant United States Attorneys
                                                (212) 637-2289 / -2223


CC
Defense Counsel (By ECF)
